Citation Nr: 9916422	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  96-51 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for Department of Veterans Affairs purposes.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant, son, and daughter



ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty in the Armed Forces from 
April 1943 to December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the appellant's claim for 
Dependency and Indemnity Compensation and nonservice-
connected death pension benefits.  As the basis for the 
denial was that the appellant was not recognized as the 
surviving spouse of the veteran because the VA needed 
evidence to show the termination of her first marriage, that 
issue is the subject of the appeal.  The appellant perfected 
an appeal of that adverse determination.  

As a preliminary matter, the Board notes the question of 
whether the appellant is entitled to recognition as spouse of 
veteran (during his lifetime) was addressed in a November 
1986 Board decision, which then denied the claim.  The Board 
acknowledges that this is, essentially, the same issue as was 
previously considered by the Board, notwithstanding the fact 
that the characterization of the present issue (recognition 
as the surviving spouse of the veteran) changed following the 
death of the veteran.  However, given the fact that the 
appellant submitted evidence of the death of her first 
husband in support of the claim, and that the RO obtained a 
legal opinion of the VA Regional Counsel to assist in the 
adjudication of the claim, the Board determines, as did, 
apparently, the RO, that de novo consideration of the current 
issue is appropriate.  

In February 1998, the Board remanded the case to the RO for 
further development.  That having been accomplished, the 
appellant's claim was again denied and the case returned to 
the Board for further appellate consideration.  


FINDINGS OF FACT

1.  The appellant married [redacted] in April 1940.  

2.  The appellant left [redacted] in 1945.  

3.  There is no record of a divorce or annulment of the 
marriage of the appellant and [redacted].  

4. The appellant and the veteran were ceremonially married in 
March 1965.  

5.  The appellant was not without knowledge of a possible 
legal impediment to her ceremonial marriage to the veteran.

6.  [redacted] died in February 1995.  

7. The veteran died in January 1996.  


CONCLUSION OF LAW

The appellant's claim for recognition as the surviving spouse 
of the veteran for VA purposes lacks legal merit.  
38 U.S.C.A. §§ 101(3), 103, 5107 (West 1991); 38 C.F.R. 
§§ 3.1(j), 3.50, 3.52, 3.205(b) (1998).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Essentially, the appellant claims that she and the veteran 
married in 1965 and lived together until his death in 1996.  
Prior to that marriage, she was married to [redacted] 
in 1940 and left him in 1945.  Although she does not have any 
documentation of a divorce from [redacted], it is her 
belief that he had divorced her and that she was free to 
marry the veteran.  

Background

The veteran and the appellant were ceremonially married in 
Canton, Ohio, in March 1965.  In an application for VA 
pension benefits, filed in March 1981, the veteran reported 
that he was married to the appellant and that each had been 
married one time.  In a declaration of marital status form, 
dated in May 1983, the veteran reported that the appellant 
had married [redacted] sometime around 1939 in Jacksonville, 
Florida, and that they had divorced sometime around 1945, in 
Jacksonville, Florida.  In January 1984, the veteran was 
awarded VA pension and, in the award letter of February 1984, 
he was requested to submit evidence of his spouse's divorce 
decree, to which he responded that he was attempting to 
obtain that evidence.  In a statement received in November 
1984, the veteran reported that he was unable to verify the 
appellant's divorce from [redacted], but that at the 
time of his and the appellant's 1965 marriage, neither party 
was aware of any legal impediment to them being married; 
thus, he reiterated his request for additional benefits for 
the appellant as his spouse.  

In December 1984, the Clerk of the Circuit Court of Duval 
County, Jacksonville, Florida reported that there was no 
record of the appellant and [redacted]'s divorce.  The 
veteran's sister and the appellant's son, in statements dated 
in December 1984, essentially related that the appellant and 
the veteran had lived together as husband and wife since 1948 
and that the appellant and [redacted] had divorced in 1946.  
In 1965, the appellant and veteran underwent a ceremonial 
marriage.  In December 1985, the appellant's son and veteran 
submitted statements which essentially reported that they had 
recently learned that the appellant and [redacted] had never 
married but that the appellant had assumed [redacted]'s 
surname at the time she had their son.  

In a November 1986 decision, the Board of Veterans' Appeals 
denied a claim for recognition of the appellant as the spouse 
of the veteran on the basis that the appellant's divorce from 
[redacted] had not been established.

In April 1995, the appellant submitted a copy of a death 
certificate of [redacted].  He had died in February 
1995 and the certificate lists his marital status as divorced 
at the time of his death.  

In July 1996, the RO requested that the VA Regional Counsel 
render an opinion regarding the validity of the marriage 
between the veteran and the appellant.  It was the Regional 
Counsel's opinion that, assuming the appellant's marriage to 
[redacted] was valid, and no divorce was ever 
obtained, the marriage of the veteran and the appellant in 
1965 is void under Ohio law.  Further, it was determined 
that, while the death of [redacted] in 1995, removed 
him as an impediment to the marriage, under current Ohio law, 
the removal of the impediment does not cause the marriage of 
the appellant and the veteran to become a valid common law 
marriage because common law marriages were disallowed in Ohio 
after October 1991.  Therefore, it was the Regional Counsel's 
opinion that, without evidence of divorce of the first 
marriage, the appellant was married to only [redacted]. 
On the other hand, the Regional Counsel noted that, if 
there is no record of the marriage of the appellant and  
[redacted], and the appellant just assumed his name for 
the sake of the child, then the marriage to the veteran was 
valid and she would be considered the surviving widow of the 
veteran for VA purposes.  It was indicated that further 
investigation of the appellant and [redacted]'s marriage was 
needed.  

In response to the RO's request, in September 1996, the 
Florida Office of Vital Statistics submitted a copy of the 
marriage certificate for the appellant and [redacted].  
The certificate notes the date of the marriage as April 22, 
1940, and that it took place in Jacksonville, Florida.  

The appellant, along with her son and daughter, testified at 
personal hearing that was held in February 1997 at the RO 
before a hearing officer.  Essentially, the appellant related 
that she believes her first husband divorced her but was 
unsure when she first heard of it or where it had occurred.  
She also related that she is recognized as the veteran's 
widow by the Social Security Administration for benefits 
purposes.  The appellant's son testified that he had not seen 
his father, [redacted], in over forty-three years, 
but that, on a trip to Florida a few years ago, he saw him 
and his father told him that he had divorced his mother years 
ago.  However, the son never asked him any details, such as 
when or where the divorce had occurred.  

Analysis

To be recognized as the veteran's surviving spouse for the 
purpose of establishing entitlement to VA death benefits, the 
appellant must, among other requirements, have been married 
to the veteran at the time of the veteran's death.  The term 
"surviving spouse" means a person of the opposite sex who 
was the spouse of a veteran at the time of the veteran's 
death, and who lived with the veteran continuously from the 
date of marriage to the date of the veteran's death and who 
has not remarried or has not since the death of the veteran 
lived with another person and held him or herself out openly 
to the public to be the spouse of such other person.  See 
38 U.S.C.A. § 101(3).  "Marriage" means a marriage valid 
under the law of the place where the parties resided at the 
time of marriage, or the law of the place where the parties 
resided when the right to benefits accrued.  See 38 U.S.C.A. 
§ 103(c); 38 C.F.R. § 3.1(j).  

In the absence of conflicting information, proof of marriage, 
together with the appellant's certified statement concerning 
the date, place, and circumstances of dissolution of any 
prior marriage may be accepted as establishing a valid 
marriage, provided that such facts, if they were to be 
corroborated by record evidence, could warrant acceptance of 
the marriage as valid.  Where necessary to a determination 
because of conflicting information or protest by a party 
having an interest therein, proof of termination of a prior 
marriage will be shown by proof of death, of a certified copy 
or a certified abstract of final decree of divorce or 
annulment specifically reciting the effects of the decree.  
See 38 C.F.R. § 3.205(b).  

In the appellant's case, there initially was conflicting 
assertions as to whether the appellant and [redacted],
had, in fact, been married.  However, the Florida Office 
of Vital Statistics obtained a copy of their 1940 marriage 
license, in 1996.  Yet, no documentation has ever been found 
of either a divorce or annulment of that marriage, despite 
numerous inquiries and searches of records.  As such, there 
was a legal impediment to the appellant and veteran's 1965 
marriage.  However, the question remains as to whether, under 
the circumstances, her ceremonial marriage to the veteran may 
be "deemed valid" for VA purposes.

Where an attempted marriage of a claimant to the veteran was 
invalid by reason of legal impediment, the marriage will 
nevertheless be deemed valid if: (a) The marriage occurred 
one year or more before the veteran died or existed for any 
period of time if a child was born of the purported marriage 
or was born to them before such marriage, and (b) the 
claimant entered into the marriage without knowledge of the 
impediment, and (c) the claimant cohabited with the veteran 
continuously from the date of the marriage to the date of his 
or her death, and (d) no claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits other than accrued monthly benefits covering a 
period prior to the veteran's death.  See 38 U.S.C.A. 
§ 103(a); 38 C.F.R. § 3.52.  Further, where a surviving 
spouse has submitted proof of marriage and also meets the 
requirements of § 3.52, the claimant's signed statement that 
he or she had no knowledge of an impediment to the marriage 
to the veteran will be accepted, in the absence of 
information to the contrary, as proof of that fact.  

In the appellant's case, she essentially related in written 
statements and during her personal hearing that she had left 
her first husband in Florida in 1945.  She then assumed he 
had eventually divorced her.  She began living with the 
veteran in Ohio the late 1940's and ceremonially married him 
there in 1965.  The evidence, including the testimony 
presented by the appellant, her son and daughter, as well as 
statements on file that had been written by the veteran prior 
to his death, supports her contentions and attests that she 
continuously lived with the veteran until his death in 
January 1996.  The Board does not dispute this evidence, 
which shows that the appellant tried to be a good spouse.  
However, at the time of the 1965 ceremony, it was the 
appellant, not the veteran, who had a legal impediment to 
marriage.  

The question arises whether the appellant knew her prior 
marriage was a legal impediment to her attempted ceremonial 
marriage to the veteran in 1965 or to a common law marriage 
to the veteran before 1965.  See O.G.C. Prec. Op. 58-91, 56 
Fed. Reg. 50151 (1991).  She admitted that she left 
[redacted] in 1945 without obtaining a divorce or annulment and 
that she lived with the veteran, without ceremonial marriage, 
from 1948, in Ohio, which then recognized common law 
marriages.  However, she essentially acknowledges that, 
during all the time she lived with the veteran, and even 
after her attempt at a ceremonial marriage in 1965 with the 
veteran, she had never been served with divorce or annulment 
papers, and she did not attempt to verify whether  
[redacted] had, in fact, divorced her or obtained an annulment 
of their 1940 marriage.  Further, she has never submitted a 
certified statement concerning the date, place, and 
circumstances of the dissolution of the prior marriage.  As 
such, the Board cannot conclude that the appellant was 
without knowledge of at least a potential legal impediment to 
her and the veteran's attempted 1965 ceremonial marriage.  In 
fact, the record shows that the veteran, in support of 
including the appellant as his dependent wife for VA 
benefits, reported in November 1984 that he was unable to 
verify the appellant and [redacted]'s alleged 
divorce.  As noted by the VA Regional Counsel in his July 
1996 opinion, if no divorce was ever obtained, the marriage 
of the veteran and appellant in 1965 is void under Ohio law.  

[redacted] died in February 1995 and, at the time of 
his death, he was listed on his death certificate as 
divorced.  However, the certificate shows neither the name of 
the person he divorced or the date of that divorce.  
According to the VA Regional Counsel, in his opinion of July 
1996, common law marriages were disallowed in Ohio after 
October 1991.  Without a verifiable date of [redacted]'s
divorce, the appellant and veteran's potential for a 
common law marriage prior to October 1991 cannot be 
supported.  There is still the problem of the validity of the 
appellant's first marriage without proof of divorce or 
annulment.  However, once [redacted] died, that legal 
impediment was removed.  Now the question arises as to 
whether, once the legal impediment of her marriage to  
[redacted] was removed by his death, her relationship with 
the veteran thereafter constitutes a valid marriage for VA 
purposes.  Since [redacted] died in February 1995, 
his death does not benefit the appellant because she and the 
veteran did not participate in a ceremonial marriage after 
February 1995, and common law marriages were no longer valid 
in Ohio after October 1991.  Thus, another legal impediment 
arose because, as of that date, Ohio required a ceremonial 
marriage for the union to be valid.  Id.  Hence, the Board 
must now consider whether the appellant's and the veteran's 
union between the time of the February 1995 death of  
[redacted] (at which time the first impediment was 
removed), and the veteran's death in January 1996 may be 
recognized as a "deemed valid" marriage   for VA purposes.  
However, the criteria for a "deemed valid" marriage for 
that period also have not been met.  Regardless of whether 
the appellant had knowledge of the fact that Ohio no longer 
recognized common law marriages after 1991, her union with 
the veteran after February 1995 cannot be considered a 
"deemed valid" marriage for VA purposes because no children 
were born to her and the veteran in the time period between 
[redacted]'s February 1995 death and the veteran's 
death in January 1996, and that time period was less than one 
year.  See 38 C.F.R. § 3.52(a).  

As a final point, the Board acknowledges the appellant's 
assertions that she is recognized by the Social Security 
Administration (SSA) as the veteran's spouse for benefits 
purposes in support of her claim.  The Board notes, however, 
that the rules and regulations differ from agency to agency 
as to who is eligible for benefits and for the type of 
benefits available for various eligible individuals.  Thus, 
her receipt of SSA benefits is not dispositive of her claim 
for VA benefits.

For all the foregoing reasons, the Board finds that the 
criteria for recognition of the appellant as the surviving 
spouse for VA death benefits purposes have not been met.  The 
law is dispositive of the issue presented.  As the 
appellant's claim lacks legal merit, it must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  









ORDER

Entitlement to recognition as the surviving spouse of the 
veteran for VA death benefits purposes is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

